Citation Nr: 0831901	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO reopened the 
veteran's previously denied claim of service connection for 
post-traumatic stress disorder and denied the claim on its 
merits.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for post-traumatic stress disorder.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for post-traumatic stress disorder as a claim to 
reopen.

The veteran testified before a Decision Review Officer at the 
Nashville RO in June 2007 and before the undersigned Veterans 
Law Judge at a hearing at the RO in July 2008.  Transcripts 
of both hearings have been associated with the veteran's 
claims file.

The decision below addresses the veteran's petition to reopen 
his previously denied claim for service connection for post-
traumatic stress disorder.  Consideration of the merits of 
the veteran's claim is deferred pending completion of the 
development sought in the remand that follows the decision




FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.  Although notified of the denial, the 
veteran did not perfect an appeal.

2.  Evidence received since the November 1999 decision is 
new; it relates to an unestablished fact necessary to 
substantiate the claim for service connection and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 1999 rating decision by the RO that denied the 
veteran's claim for service connection for post-traumatic 
stress disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

2.  Since the prior final denial of the veteran's claim for 
service connection for post-traumatic stress disorder, new 
and material evidence has been received; hence, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1999 rating decision, the RO denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran was notified of the 
decision but did not perfect an appeal.  Thus, the decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
In November 2002, the veteran sought to reopen his claim for 
service connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for PTSD was 
the November 1999 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The veteran filed his original application for service 
connection for PTSD in February 1999.  The RO denied the 
veteran's claim for service connection in November 1999, 
finding that the veteran's claimed in-service stressors had 
not been verified.  As such, the RO found that a grant of 
service connection was precluded.  The veteran failed to 
perfect an appeal to this decision, which became final.  

A review of the evidence added to the record since the RO's 
prior decision reflects that the veteran testified before the 
undersigned Veterans Law Judge at a hearing in July 2008.  At 
that hearing, the veteran testified that while stationed at 
Camp Davis in Vietnam, he had driven a bus transferring a 
group of soldiers to Saigon, and was standing near a building 
in Saigon when the building exploded.  The veteran stated 
that he was injured in the blast and was treated in the 
dispensary.  The veteran stated that other soldiers were 
injured in the blast as well, which he estimated took place 
in February or March of 1969.

As such, the Board finds that the veteran's July 2008 
testimony before the undersigned Veterans Law Judge is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds that the veteran's 
testimony is not cumulative or duplicative of evidence 
previously considered and is thus "material" for purposes 
of reopening the veteran's claim.  In this regard, the Board 
notes that in the November 1999 decision, the RO denied the 
veteran's claim for service connection because it was unable 
to verify any stressors identified by the veteran as causing 
his PTSD.  Prior to the July 2008 hearing, the veteran had 
not provided a specific date range for any of his alleged 
stressors.  At the hearing, however, the veteran specified 
that the building explosion that injured him in Saigon took 
place in February or March of 1969.  Because it provides a 
date range narrow enough to allow the RO to attempt 
verification of the veteran's alleged in-service stressor, 
this statement adds to the record in a way that it should be 
considered new and material.  The Board thus finds the 
veteran's testimony relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

As new and material evidence, in the form of the veteran's 
July 2008 testimony before the undersigned Veterans Law 
Judge, has been submitted, the Board finds that the criteria 
for reopening the claim for service connection have been met.


ORDER

New and material evidence to reopen the claim of service 
connection for post-traumatic stress disorder has been 
received; to this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for PTSD is reopened, the claim must be considered 
on a de novo basis.  The Board finds that additional 
evidentiary development is necessary before a decision can be 
reached on the merits of the veteran's claim.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  

The veteran has contended that he has PTSD as a result of 
multiple stressors, including a building explosion that took 
place in Saigon in February or March 1969 in which the 
veteran and several other United States soldiers were 
wounded.  The RO previously denied the veteran's claim on the 
basis that it was unable to verify his claimed in-service 
stressors.  

A review of the veteran's personnel records (DA Form 20) 
confirms that he was deployed to "USARPAC-Vietnam" from 
July 1968 to July 1969, and his unit is identified as the 
536th Heavy Equipment Maintenance Company.  A review of the 
veteran's DD-Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) reflects that his Military 
Occupational Specialty (MOS) was "Truckmaster" and shows 
that he received the Vietnam Service Medal with four Bronze 
Service Stars and the Republic of Vietnam Campaign Medal for 
his service in Vietnam.  

With regard to his claimed in-service stressors, the veteran 
reported at his July 2008 hearing that while he was stationed 
at Camp Davis, he was assigned to transport a group of 
soldiers by bus.  After delivering the soldiers, the veteran 
reported, he stood outside a building by his bus.  The 
building exploded, injuring the veteran and several other 
soldiers.  The veteran reported receiving treatment for his 
injuries before being sent back to Camp Davis.  At the 
hearing, the veteran stated that the explosion and his 
injuries occurred in February or March 1969.  It appears to 
the Board that this information is sufficiently specific to 
allow further inquiry into whether military records are 
available documenting the event.  

Thus, on remand the RO should prepare a report detailing the 
stressor identified in the veteran's claims file and contact 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Unit Records Research (CURR)), and any other 
appropriate source(s), for verification of the claimed 
stressor.  The Board notes in particular that the veteran has 
already provided sufficient information for the RO to request 
that JSRRC undertake research to verify the occurrence of the 
building explosion in Saigon that occurred in February or 
March 1969, while the veteran was transporting soldiers to 
Saigon and was assigned to the 536th Heavy Equipment 
Maintenance Company stationed at Camp Davis.  

The agency of original jurisdiction (AOJ) is reminded that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The records need only imply the veteran's 
participation (e.g., not controvert the veteran's assertion 
that he was present when the events the records establish 
that his unit experienced occurred).  See also Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  In Suozzi, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a radio log showing that the veteran's company had 
come under attack was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not specifically identify the 
veteran's participation.  Suozzi, 10 Vet. App. at 310.  The 
Court also stressed that the evidence favorably corroborated 
the veteran's alleged in-service stressor.  Id. at 311.  
Reaffirming its holding in Suozzi, the Court stated in 
Pentecost that, although unit records did not specifically 
identify a veteran as being present during rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred objectively corroborated his 
claim of having experienced rocket attacks.  Pentecost, 16 
Vet. App. at 128.  

Regarding diagnosis of the veteran's mental disabilities, the 
Board first acknowledges that the veteran's service treatment 
records reflect that at the veteran's June 1964 entrance 
report of medical history, he replied "no" when asked if he 
suffered from nightmares, depression or excessive worry, or 
"nervous trouble of any sort."  He was noted to be 
"normal" psychiatrically on examination.  On his separation 
report of medical history, the veteran responded "yes" when 
asked if he suffered from depression or excessive worry and 
"nervous trouble."  Reports of medical examination in July 
and August 1971, however, found the veteran to be "normal" 
psychiatrically, and the veteran indicated at both 
examinations that he was in good health.  Post-service 
medical records reflect that several VA medical professionals 
have identified the veteran as suffering from PTSD.  In that 
connection, the veteran's claims file contains report of an 
August 1999 VA medical examination in which the veteran was 
diagnosed with PTSD.  Records further reflect that the 
veteran has sought ongoing counseling and treatment at the 
Memphis VA Medical Center (VAMC) and the Memphis Vet Center 
for his PTSD symptoms.  

In light of the veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure 
another examination to ascertain whether the veteran in fact 
has PTSD that is a result of a confirmed in-service stressor.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  Thus, on remand, the veteran should be afforded 
a new VA examination in order to obtain a current diagnosis 
based on both examination and a thorough review of his claims 
file.  Specifically, the veteran should be afforded a 
psychiatric evaluation to include particular attention to the 
PTSD diagnoses made as a result of VAMC and Vet Center 
treatment.  In the report, the examiner should address the 
relationship between any diagnosed PTSD and the veteran's 
claimed in-service stressor.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

The record further contains a letter awarding a partial grant 
of disability benefits from the Social Security 
Administration (SSA), dated in June 2001.  Although the 
letter outlines the disabilities for which the veteran was 
considered disabled for SSA purposes, no medical records 
substantiating the findings are present in the claims file.  
As records associated with the veteran's SSA determination 
could be relevant to the claim on appeal, any available 
medical or other records associated with the veteran's award 
of SSA disability benefits should be obtained and associated 
with the veteran's claims file.  The Board notes that once VA 
is put on notice that the veteran has been granted SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
PTSD to be obtained.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession.  The AOJ 
should explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.

2.  Any medical or other records relied 
upon by SSA in awarding veteran benefits 
should be sought.  The procedures set 
forth in 38 C.F.R. § 3.159(c) (2007) 
regarding requesting records from Federal 
facilities must be followed.  All records 
and/or responses received should be 
associated with the claims file.

3.  A letter should be prepared asking 
JSRRC to provide any available 
information that might corroborate the 
veteran's alleged in-service stressor.  
JSRRC should be provided with a 
description of the alleged stressor 
identified by the veteran (as noted in 
the veteran's July 2008 testimony before 
the undersigned Veterans Law Judge), as 
well as copies of any relevant documents 
(e.g., the veteran's DA Form 20, DD Form 
214, and/or any statements made by the 
veteran), or information contained 
therein.  Any additional action suggested 
by JSRRC should be accomplished.  

4.  After receiving a response from JSRRC 
(and any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the veteran should be 
scheduled for VA examination.  All 
examiner(s) should thoroughly review the 
veteran's claims file, to include a copy 
of this remand.  

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  A VA examiner 
should thereafter review the veteran's 
claims file and test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor(s) underlying any PTSD 
diagnosis and should comment upon the 
link between the current symptomatology 
and the veteran's stressor(s).  A 
complete rationale should be provided for 
all opinions expressed.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


